—In a matrimonial action, the law firm retained by the plaintiff appeals from an amended order of the Supreme Court, Westchester County (Ferraro, J.), entered October 8, 1987, which denied its application for payment of additional legal fees in the amount of $13,502.89.
Ordered that the amended order is affirmed, without costs or disbursements.
Upon a review of the record, it is clear that the hearing court properly considered all of the relevant factors in limiting the award of counsel fees to the amount already received by the plaintiffs law firm (see, Matter of Freeman, 40 AD2d 397, affd 34 NY2d 1, 9; Matter of Potts, 213 App Div 59, 62, affd 241 NY 593; Matter of Ury, 108 AD2d 816; Reisch & Klar v Sadofsky, 78 AD2d 517).
*665The proof submitted did not demonstrate the need for the inordinate number of hours the firm claims to have devoted to representing its client nor did it specify the actual services rendered (see, Matter of Schaich, 55 AD2d 914, lv denied 42 NY2d 802; Jones v Jones, 133 AD2d 217). Thompson, J. P., Bracken, Kunzeman and Spatt, JJ., concur.